COXE, District Judge.
These are motions by the defendant in the three above-entitled proceedings to dismiss the petitions on the ground that they fail to state claims upon which relief "can be granted.
The petitioners ask that proceedings instituted for their deportation, and which have resulted in orders for deportation, be reviewed by this court under Section 10 of the Administrative Procedure Act, 5 U. S.C.A. § 1009, and that pending such review the proceedings be stayed.
In my opinion the Administrative Procedure Act has no application to such proceedings. But, assuming that it has, the petitions fail to allege facts showing that the petitioners are “suffering legal wrong” because of the proceedings. With the exception of a few unimportant facts, the petitions contain only conclusory allegations — it is not shown when, or how, the petitioners entered the United States, nor does it appear what the asserted grounds for their deportation are.
The motions of the defendants to dismiss the three petitions are in all respects granted.